Case 19-40782-JDP         Doc 90      Filed 05/14/20 Entered 05/14/20 19:27:10         Desc Main
                                     Document      Page 1 of 10



Jason R. Naess, ISB No. 8407
Rhett M. Miller, ISB No. 11163
PARSONS, SMITH, STONE,
LOVELAND & SHIRLEY, LLP
137 West 13th Street
P. O. Box 910
Burley, ID 83318
jason@pmt.org
rhett@pmt.org
Telephone: (208) 878-8382
Facsimile: (208) 878-0146
Attorneys for R. Wayne Klein,
Chapter 11 Plan Administrator for
J&J Chemical, Inc., Bankr. No. 17-40037-JDP

                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF IDAHO
 In Re:
                                                  Case No. 19-40782-JDP
 JONATHAN PEIRSOL,
                           Debtor.                Chapter 11
             OBJECTION TO THIRD AMENDED DISCLOSURE STATEMENT

          COMES NOW creditor R. Wayne Klein in his capacity as the Chapter 11 Plan

Administrator for J&J Chemical, Inc., Bankr. No. 17-40037-JDP (“J&J Chemical Plan

Administrator”), by and through counsel, and, pursuant to § 1125, hereby objects to the Third

Amended Disclosure Statement filed by Debtor, Dkt. No. 87 (the “May 2020 Disclosure

Statement”).

          Once a bankruptcy case is commenced, acceptance or rejection of a bankruptcy plan may

only be solicited once a written disclosure statement, approved by the court as containing

adequate information, has been transmitted to holders of claims or interests. § 1125(b). For the

purposes of the information included in a disclosure statement, “adequate information” is defined

as:
Case 19-40782-JDP        Doc 90     Filed 05/14/20 Entered 05/14/20 19:27:10             Desc Main
                                   Document      Page 2 of 10



               Information of the kind, and in sufficient detail, as far as is
               reasonably practicable in light of the nature and history of the
               debtor and the condition of the debtor’s books and records,
               including a discussion of the potential material Federal tax
               consequences of the plan to the debtor, any successor to the debtor,
               and a hypothetical investor typical of the holders of claims or
               interest in the case, that would enable such a hypothetical investor
               of the relevant class to make an informed judgment about the plan .
               ...

§ 1125(a). When determining whether a disclosure statement includes adequate information, the

Court is to consider “the complexity of the case, the benefit of additional information to creditors

and other parties in interest, and the cost of providing additional information.” Id.

       Debtor filed the May 2020 Disclosure Statement on May 7, 2020. Several creditors had

objected to the most-recent version of the disclosure statement (the “March 2020 Disclosure

Statement,” Dkt. No. 59), and the U.S. Trustee had expressed concerns regarding the adequacy

of the information contained in that disclosure statement as well. The current version adds little.

       The May 2020 Disclosure Statement does not contain adequate information as required

by § 1125 in regards to at least the following matters:

       1.      The information provided in the May 2020 Disclosure Statement in regards to

Debtor’s assets, particularly as pertaining to the liquidation analysis, is deceptive. Debtor

identifies two real property assets: “Debtor’s Residence” and a “Leasehold Interest contract with

JPB Enterprises.” Dkt. No. 87 at 8. The May 2020 Disclosure Statement does not identify any

other real property assets owned by Debtor.

       At the same time, in identifying personal property assets, the May 2020 Disclosure

Statement identifies an asset simply as a “Business Interest.” Id. Rather than identifying the

business interest’s fair market value, Debtor indicates the fair market value is “Building on Ash

in Blackfoot.” Id. Debtor does not identify any encumbrances or exemptions in connection with
Case 19-40782-JDP         Doc 90    Filed 05/14/20 Entered 05/14/20 19:27:10            Desc Main
                                   Document      Page 3 of 10



the business interest asset, and, where in the March 2020 Disclosure Statement, he stated there is

$30,000.00 of value in the asset, now Debtor claims there is $35,717.00 in value for the purposes

of his liquidation analysis. Id.

       In the Schedules attached to Debtor’s Petition, he identified a real property asset as “50

N. Ash” in Blackfoot, Idaho (the “Ash Property”). Dkt. No. 1, Sch. A/B. As to that asset,

Debtor identified the value of the property as $110,000.00 and stated he currently owns the entire

property. Id. It is believed the Ash Property is the same as the “Business Interest” personal

property asset identified in the Disclosure Statement. No exemptions were claimed in regards to

the Ash Property in Debtor’s schedules, and there are no secured creditors identified as having a

security interest in the Ash Property. See Dkt. Nos. 1, 29, 54; Sch. C, D.

       It is believed Debtor arrived at the $35,717.00 in value by starting at the valuation used

by Bingham County for tax purposes, and then deducting amounts he believes are needed for

repairs to the building based on quotes he attached to an Objection he filed to the U.S. Trustee’s

Motion to Convert Case or to Dismiss. See Dkt. Nos. 82, 85. In Idaho, “[f]air market value is

the amount which would be agreed upon by a willing buyer and a willing seller.” Ada County

Highway Dist. V. Magwire, 662 P.2d 237, 240 (Idaho 1983). The information apparently used

by Debtor in arriving at the value he now asserts exists in the property does not demonstrate the

property’s fair market value. Rather, Debtor’s bankruptcy schedules, which were completed

under penalty of perjury and identify the property’s value at $110,000.00 should be used as the

indicator of value. See In re Roots Rents, Inc., 420 B.R. 28, 40-41 (Bankr. D. Idaho 2009).

       The May 2020 Disclosure Statement must identify the Ash Property as a real property

asset of Debtor, and the liquidation analysis must recognize the Ash Property has a value of
Case 19-40782-JDP        Doc 90    Filed 05/14/20 Entered 05/14/20 19:27:10             Desc Main
                                  Document      Page 4 of 10



$110,000.00 that would be available in a liquidation so that the Disclosure Statement is

consistent with Debtor’s schedules and provides adequate information of Debtor’s assets.

       2.      On the same date as he filed the March 2020 Disclosure Statement, on March 6,

2020, Debtor amended his Schedule J. Dkt. No. 54. That amendment inflated his expenses,

resulting in a reduction in the amount available to creditors under his Plan, with no explanation

given as to why the expenses were increasing. Rather, Debtor’s expenses should have been

reduced.

       With the March 2020 and May 2020 Disclosure Statements, Debtor filed a Stipulation

with Wells Fargo. Dkt. Nos. 59-5, 87-5. The Stipulation was approved by the Court. Dkt. No.

62. Per the terms of the stipulation, Debtor would make monthly principal and interest payments

and monthly escrow payments to Wells Fargo in a total of $2,780.56. Dkt. No. 87-5. Two

previous versions of Debtor’s Schedule J identified monthly Home Ownership Expenses of

$2,780.00, while also identifying monthly real estate taxes of $480.00 and monthly home

insurance expenses of $120.00. Dkt. Nos. 1, 29. With the Wells Fargo stipulation, the real estate

taxes and home insurance expenses were incorporated into the $2,780.56 amount, and an

amendment to reduce the expenses in Schedule J by $600.00 would have been appropriate.

       While the March 6, 2020, amendments to Schedule J removed the real estate taxes and

home insurance, however, it also, without explanation in the March 2020 Disclosure Statement,

increased expenses for Food and Housekeeping Supplies; Medical and Dental Expenses;

Charitable Contributions; and Health Insurance when compared to the previous two versions of

Schedule J Debtor had filed with the Court. Compare Dkt. No. 59-6 with Dkt. Nos. 1, 29. The

increase in expenses identified in the Schedule J filed on the same day as the March 2020

Disclosure Statement amounted to $1,032.00. So, while Schedule J expenses should have been
Case 19-40782-JDP        Doc 90    Filed 05/14/20 Entered 05/14/20 19:27:10             Desc Main
                                  Document      Page 5 of 10



reduced by $600, thereby increasing the amount potentially available for distribution under a

chapter 11 plan by $600 per month, instead Debtor’s total expenses increased by $432.00, which

will result in reduced payments to creditors.

       The timing of the increased expenses, on the date of the filing of the March 2020

Disclosure Statement, particularly given that Debtor had filed two previous versions of Schedule

J which did not include the increased expenses, should have been addressed and explained. Yet,

in the May 2020 Disclosure Statement, and even after the U.S. Trustee highlighted the

discrepancy in its Motion to Convert, see Dkt. No. 82 at 5, Debtor has done nothing to explain

the changes or provide adequate information regarding the same. See Dkt. No. 87.

       3.      Debtor, in the General History of the Disclosure Statement, indicates the

following:

               Business Interests: In 2018, the Debtor loaned the money to start
               and became President of JBP Enterprises Inc., a new janitorial
               services business, doing what he knows best. Debtor’s son is the
               owner, but for all purposes this company as it succeeds will be the
               engine of this plan. Debtor set up the company this way due to his
               legal problems, but he is the one who will reap the benefits and be
               able to distribute to creditors as it succeeds. JBP pays a rental
               income for a building owned by the debtor.

Dkt. No. 87 at 5 (emphasized language is the only language changed from the March 2020

Disclosure Statement).

       The J&J Chemical Plan Administrator continues to have concerns that this information

does not provide adequate information. Rather, it raises additional questions and concerns. As

stated in the J&J Chemical Plan Administrator’s objection to the March 2020 Disclosure

Statement, to provide adequate information, the amount of funds loaned to JBP Enterprises by

Debtor should be identified. Debtor identifies the infusion into JBP Enterprises as a “loan.” As

such, Debtor’s loan to JBP Enterprises should be an asset of Debtor, and should be a receivable
Case 19-40782-JDP        Doc 90    Filed 05/14/20 Entered 05/14/20 19:27:10              Desc Main
                                  Document      Page 6 of 10



against JBP Enterprises. Presumably, that receivable would have value to the estate, and should

be incorporated in the analysis of what Debtor should pay to his creditors and whether those

creditors are being treated appropriately under § 1129(a)(7). That analysis cannot properly occur

unless and until information regarding the JBP Enterprises loan is adequately provided in the

May 2020 Disclosure Statement.

       The specifics regarding the loan, including its terms, should be identified so that parties

in interest can determine whether there might be a fraudulent transfer or other avoidance action

that could be pursued on behalf of the estate.

       In addition, no explanation is provided as to how the company has been structured or

why, the structure that was used “due to [Debtor’s] legal problems,” will allow him to be the

person that reaps the benefits from the company and to distribute funds to creditors from the

company. There is simply insufficient information provided to allow for approval of the May

2020 Disclosure Statement.

       4.      Debtor continues to apparently rely on JBP Enterprises as the main source of

income to fund his Plan. Dkt. No. 87 at 5. The May 2020 Disclosure Statement identifies

increases Debtor claims are shown in some tax returns, somewhere, and identifies what Debtor

contends the projected growth of JBP Enterprises will be. Id. In spite of previous objections to

similar statements, Debtor has not provided any documentation to substantiate the claims of

growth identified in the text of the May 2020 Disclosure Statement.

       Further, Debtor must disclose how JBP Enterprise’s growth will translate “to the

maximum relief for creditors.” See id. Debtor is not the owner of JBP Enterprises, he is only an

employee. It is unclear how increased growth by JBP Enterprises, even if Debtor is able to

disclose adequate information of such, would improve Debtor’s ability to pay his creditors.
Case 19-40782-JDP        Doc 90     Filed 05/14/20 Entered 05/14/20 19:27:10             Desc Main
                                   Document      Page 7 of 10



        Rather, it appears that increased growth by JBP Enterprises, a janitorial services

company, would result in damage to at least one of JBP Enterprises’ creditors, J&J Chemical,

Inc. JBP Enterprises and J&J Chemical are competing businesses in the janitorial services space

and, conceivably, any increase in JBP Enterprises’ growth would come at J&J Chemical’s

expense.

        Debtor has attached Profit and Loss Statements that he created for JBP Enterprises for the

period of March 25 to April 28, 2020, and for that same period in 2019, to his Objection to the

U.S. Trustee’s Motion to Convert. See Dkt. No. 85. He did not file similar information in

support of his May 2020 Disclosure Statement. Dkt. No. 87. In connection with his Objection to

the U.S. Trustee’s Motion to Convert, Debtor suggests that such information shows JBP

Enterprises is thriving in the COVID-19 economic climate.

        If the self-created snapshot is accepted as being accurate, it does not provide any useful

information in determining the long-term feasibility of JBP Enterprises or how JBP will generate

income for Debtor that will be sufficient to allow Debtor to meet his obligations under his

proposed plan. Debtor’s March 2020 Monthly Operating Report claims Debtor has had a total

post-petition net cash income of $25,043.33. Dkt. No. 77. Yet, as noted by the U.S. Trustee in

its Motion to Convert, the account balance in Debtor’s Debtor-in-Possession account has

changed little over the duration of the case, and, at the end of March 2020, had only $3,634.88 in

the account. See id. At the very least, that information demonstrates that, regardless of JBP

Enterprises’ performance, Debtor’s finances are not such as would sustain the proposed plan’s

feasibility.

        Debtor has not provided information in connection with the May 2020 Disclosure

Statement for a finding there is adequate information that (1) JBP Enterprises is growing and will
Case 19-40782-JDP          Doc 90     Filed 05/14/20 Entered 05/14/20 19:27:10              Desc Main
                                     Document      Page 8 of 10



continue to grow; and (2) any growth by JBP Enterprises will translate to an increase in Debtor’s

ability to pay his creditors.

          5.      The Disclosure Statement, in regards to the section relating to “Major Asset

Dispositions” provides:

                 No major assets have been voluntarily disposed of by Debtor,
                 except in the ordinary course of the Debtor’s business or as
                 authorized by the Court.

Dkt. No. 87 at 6. As stated, that information is inaccurate or, at least, misleading.

          It is believed that, in or around September 2016, Debtor transferred all of his interest in

Silver Rail, Inc., to his wife. That transfer is not identified within the May 2020 Disclosure

Statement, and the transfer, along with information regarding Silver Rail’s assets and value at the

time of the transfer and the value received by Debtor in exchange for the transfer, should be

identified and disclosed so that parties in interest may be adequately informed regarding the

same.

          Additionally, the specifics regarding the formation of JBP Enterprises, how that company

ended up owned by Debtor’s son, an indication of whether Debtor’s son has invested any funds

into JBP Enterprises, and a description of Debtor’s son’s role with the company should be

disclosed so that parties may evaluate whether JBP Enterprises is, potentially, an asset of the

estate.

          In spite of similar objections raised in response to the March 2020 Disclosure Statement,

Debtor has not denied such transfers occurred or otherwise responded to the objections with any

explanation of the transfers. As such, the May 2020 Disclosure Statement is lacking in adequate

information.
Case 19-40782-JDP         Doc 90     Filed 05/14/20 Entered 05/14/20 19:27:10           Desc Main
                                    Document      Page 9 of 10



       Finally, the Debtor, in its liquidation analysis, indicates “there are a number of preference

actions that may be pursued from J&J Chemical, all of which will go directly to unsecured

creditors.” Dkt. No. 87 at 9. Debtor does not identify what those actions are. The J&J Chemical

Plan Administrator has been overseeing the operation of J&J Chemical for a period of more than

a year prior to Debtor’s bankruptcy filing. And, Debtor has not made a single payment to J&J

Chemical during the entire period the J&J Chemical Plan Administrator has been involved with

that company. There are no potential avoidable preference actions Debtor could bring against

J&J Chemical. As such, the May 2020 Disclosure Statement, which provides there “are a

number” of such actions, is blatantly misleading and, rather than provide interested parties with

adequate information, deceives them into believing the prospects for repayment under Debtor’s

plan are better than they really are.



       WHEREFORE, for the foregoing reasons, the J&J Chemical Plan Administrator requests

the Court deny approval of the Disclosure Statement and enter such other relief as the Court

deems appropriate.


       DATED May 14, 2020.


                                        PARSONS, SMITH, STONE, LOVELAND & SHIRLEY, LLP


                                        Jason R. Naess
                                        Counsel for the J&J Chemical Plan Administrator


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 14, 2020, a copy of the foregoing was filed with the
Court via CM/ECF, and the following parties are reflected as receiving the Notice of Electronic
Filing as CM/ECF Registered Participants:
Case 19-40782-JDP   Doc 90    Filed 05/14/20 Entered 05/14/20 19:27:10        Desc Main
                             Document     Page 10 of 10




           Lesley Bohleber on behalf of Creditor Wells Fargo Bank, N.A.
           ecfidb@aldridgepite.com, llueke@ecf.courtdrive.com

           Daniel C Green on behalf of Creditor Phillip Quayle
           dan@racinelaw.net, mcl@racinelaw.net

           John T Morgan on behalf of U.S. Trustee US Trustee
           john.t.morgan@usdoj.gov

           Jason Ronald Naess on behalf of Creditor R. Wayne Klein
           jason@pmt.org

           Aaron J Tolson on behalf of Debtor Jonathon Peirsol
           ajt@aaronjtolsonlaw.com

           US Trustee
           ustp.region18.bs.ecf@usdoj.gov

           Any other CM/ECF Registered Participants not identified herein.

                                PARSONS, SMITH, STONE, LOVELAND & SHIRLEY, LLP


                                Jason R. Naess
                                Counsel for the J&J Chemical Plan Administrator
